DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Namiki et al. (US 20160152052 A1, hereinafter Namiki) in view of Sills (US 4693010 A), Imaizumi et al. (JP 2015009964 A, hereinafter Imaizumi) and Hayakawa (JP 01176746 A).
As to claim 1, Namiki teaches an image forming apparatus comprising: 
a first conveying unit 6 configured to convey a recording material; 
a second conveying unit 18-19 configured to convey the recording material; 
a detector 23, 22 disposed between the first and second conveying units and configured to detect the recording material (¶29, ¶32; the detector detects at least a grammage of a sheet, but is capable of use as a recording material detector since it detects the attenuation of waves due to the presence of a sheet); and 
.
Namiki does not teach a flag disposed between the first and second conveying units and configured to be moved in a case where the flag is in contact with a recording material having a loop formed between the first and second conveying units; 
a sensor configured to output a signal of an output value that varies depending on a position of the flag; 
a loop controller configured to change a speed of conveyance of the recording material conveyed by at least one of the first and second conveying units in accordance with the signal output from the sensor; 
wherein the detector includes a first contacting member (fig. 3 shows that the detector’s units 31-32, used for detecting grammage, do not contact the sheet) configured to contact with a surface of the recording material and a second contacting member configured to contact with the other surface of the recording material and which faces the first contacting member to nip the recording material, and further includes a first urging member configured to urge the first contacting member to the second contacting member and a second urging member configured to urge the second contacting member to the first contacting member, and 
wherein the first and second contacting members are movable in a direction in which the first and second contacting members nip the recording material, and a position of the flag for changing the output value of the signal output from the sensor is 
wherein the first contacting member and the second contacting member nip the recording material both in a case where the signal output from the sensor has a first output value and in a case where the signal output from the sensor has a second output value.
Sills teaches measuring equipment (title) for measuring sheet material thickness (abstract) comprising a detector including contacting members (“sensory elements” – abstract; col. 4 lines 10-16 teach that figs. 3-4 illustrate the sensory elements of the detector; while col. 5 lines 25-40 teach that the detector in figs. 3-4 is an electromagnetic detector, col. 2 lines 49-52 teach that the detector could be envisaged as an ultrasonic detector, with one of the sensory elements as an ultrasonic transmitter/receiver and the other sensory element as a reflector reflecting back the ultrasonic signal through the sheet material; therefore, element 19 would be the ultrasonic transmitter/receiver, and roller 11 would be the reflector) including a first contacting member 12 (figs. 3-4) configured to contact with a surface of the recording material and a second contacting member 11 configured to contact with the other surface of the recording material and which faces the first contacting member to nip the recording material (as shown in figs. 3-4), and further includes a first urging member 14 configured to urge the first contacting member to the second contacting member (see col. 5 lines 61-63), and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Namiki to have a detector including a first contacting member configured to contact with one of surfaces of the recording material and a second contacting member configured to contact with the other of the surfaces of the recording material which face each other to nip the recording material and further includes a first urging member configured to urge the first contacting member to the second contacting member, wherein the first contacting member is movable in a direction in which the first and second contacting members nip the recording material, as taught by Sills since such a modification would be a simple substitution of one structure for measuring a property of sheet material by detecting ultrasonic waves passing through the sheet material for another for the predictable result that the grammage of the sheet is still successfully determined.
Imaizumi teaches an image forming apparatus (title) comprising a detector with first 25 and second 21 contacting members (fig. 1),
the apparatus further comprising a first urging member 26 to urge the first contacting member to the second contacting member, and a second urging member 27 to urge the second contacting member to the first contacting member, 
wherein the first and second contacting members are movable in a direction in which the first and second contacting members nip the recording material (see fig. 1).

Hayakawa teaches an image forming device (title) comprising a first conveying unit 1 (registration roller 1 – pg. 3 line 11 of the translation; figs. 1-2) configured to convey a recording material; 
a second conveying unit 11-12 configured to convey the recording material,
a flag 9 disposed between the first and second conveying units and configured to be moved in a case where the flag is in contact with a recording material having a loop formed between the first and second conveying units (see figs. 2, 5 and 6); 
a sensor Sa-Sb configured to output a signal of an output value that varies depending on a position of the flag (see the paragraph bridging pgs. 3-4 of the translation); 
a loop controller configured to change a speed of conveyance of the recording material conveyed by at least one of the first and second conveying units in accordance with the signal output from the sensor (see abstract; it is additionally noted that Hayakawa teaches guide structure configured to accommodate the loop of the sheet, including guides 6-7 and a section of guide directly to the right of flag 9 in fig. 2).














[AltContent: textbox (R)][AltContent: ]
[AltContent: arrow][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    327
    364
    media_image1.png
    Greyscale

Namiki as modified teaches wherein a position (i.e. a central position in the path occupied by the tip of flag 9, in fig. 2 of Hayakawa, in a direction that is perpendicular to the travel direction of the sheet and parallel to the plane of fig. 2 of Hayakawa) of the flag 9 (Hayakawa) for changing the output value of the signal output from the sensor Sa-Sb (Hayakawa; the position of the tip of the flag in fig. 2 of Hayakawa either changes the output of element Sa when moving from the upper section of the path to the central part of the path, or changes the output of element Sb when moving from a lower portion of the path to the central section of the path) is included in a range R (fig. 2 of Imaizumi above; this is a range present along the sheet path and extending in the direction in which the first and second contact members are compressible; the limits of the range extend beyond the first and second contacting members as shown because the springs 26-27 are compressible; since flag 9 of Hayakawa is in the center of the path with respect to the direction of compressibility of the urging members, the flag is 
wherein the first contacting member 12 (Sills) and the second contacting member 11 (Sills) nip the recording material both in a case where the signal output from the sensor has a first output value and in a case where the signal output from the sensor has a second output value (the paragraph bridging pgs. 3-4 of the translation of Hayakawa teaches that the sensor Sa-Sb can have different output values depending on the position of the flag 9; since the first and second contacting members 11-12 of Sills are urged together by first and second urging members 26-27 as taught by Imaizumi, the first and second contacting members would nip the recording material whether the sensor outputs a first value or a second value).

As to claim 2, Namiki as modified teaches wherein the second conveying unit 18-19 (Namiki) is a transfer unit configured to transfer an image formed on an image bearing body 17 (Namiki) to the recording material and is disposed on a downstream side relative to the first conveying unit 1 (Hayakawa) in the conveying direction of the 

As to claim 3, Namiki as modified teaches wherein the sensor Sa-Sb (Hayakawa) outputs a signal of the first output value when an amount of loop formed on the recording material between the first conveying unit and the transfer unit is a first size (i.e. large), and the loop controller reduces the speed of conveyance of the recording material by the first conveying unit in accordance with the signal of the first output value (in the translation of Hayakawa, see the paragraph starting on line 6 of pg. 4), and 
wherein the sensor outputs a signal of the second output value when the amount of loop formed on the recording material between the first conveying unit and the transfer unit is a second size that is smaller than the first size, and the loop controller increases the speed of conveyance of the recording material by the first conveying unit in accordance with the signal of the second output value (in the translation of Hayakawa, see the paragraph starting on line 6 of pg. 4).

As to claim 4, Namiki as modified teaches wherein the detector (comprising the sensory elements of Sills and the moisture sensor 22 of Namiki) is configured to detect information on properties (Namiki’s element 22 detects moisture- see ¶27 of Namiki; Namiki’s element 23, replaced by Sills’ sensory elements, is used to detect grammage – 
wherein the image controller changes the image forming condition including a value of a voltage applied to a transfer unit 18-19 (Namiki) when the formed image is transferred to the recording material in accordance with a result of the detection performed by the detector (as described in ¶36, Namiki).

As to claim 5, Namiki as modified teaches wherein the detector includes an ultrasonic wave transmission unit (col. 2 lines 49-52 of Sills teaches wherein the ultrasonic wave transmission unit is an “ultrasonic transmitter/receiver”) included in one of the first and second contacting members and an ultrasonic wave reception unit (col. 2 lines 49-52 of Sills teaches wherein the ultrasonic wave reception unit is a “reflector reflecting back the ultrasonic signal”; the reflector receives the wave in order to reflect it, meaning that the reflector is the ultrasonic wave “reception” unit) included in the other of the first and second contacting members, and 
wherein, in a case where the ultrasonic reception unit receives an ultrasonic wave that is transmitted by the ultrasonic wave transmission unit through the recording material (as described in col. 2 lines 49-52 of Sills), the image controller changes the image forming condition based on amplitude of the ultrasonic wave received by the ultrasonic wave reception unit (col. 2 lines 49-52 of Sills teaches wherein the ultrasonic wave transmission unit is an “ultrasonic transmitter/receiver” and wherein the ultrasonic wave reception unit is a reflector that receives a wave through the sheet material and reflects the wave back to the ultrasonic transmitter/receiver through the sheet material, 

As to claim 8, Namiki teaches the limitations of the claim except wherein the flag 9 (Hayakawa) and the detector (sensory elements from Sills) are aligned in a direction which is orthogonal to the direction in which the first and second contacting members are movable and which is orthogonal to the conveying direction of the recording material.
However, such a claimed difference would have been obvious to one of ordinary skill in the art. The flag 9 from Hayakawa and Namiki’s detector are both located between the first and second conveying units, so they are located in close proximity to each other. Their operations would not be modified by having the claimed alignment. The flag 9 would still detect a loop size, and the detector would still detect sheet grammage. In re Japikse, claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device. Similarly, shifting position of the flag and/or detector in the modified Namiki to have the claimed alignment would not modify the operation of the device. Therefore, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Namiki as modified such that the flag and the detector are aligned in a direction which is orthogonal to the direction in which the first and second contacting members are movable and which is orthogonal to the conveying direction of the recording material, because such a modification would be a mere rearrangement of parts for the predictable result that loop size is still managed and sheet grammage is still successfully detected.

As to claim 11, Namiki as modified teaches wherein the first urging member 14 (Sills) is a spring, the second urging member 27 (Imaizumi) is a spring, and 
the range R (Imaizumi; see the 112b rejection of this claim above for the examiner’s interpretation) in which the first and second contacting members (sensory elements of Sills) are movable is determined based on spring constants of the first and second urging members (this is because a larger spring constant, i.e. stiffer spring, would produce a smaller range and a smaller spring constant, i.e. softer spring, would produce a larger range).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namiki in view of Sills, Imaizumi and Hayakawa as applied to claim 1 above and further in view of Sahara (US 20120057893 A1).

a plurality of the sensors corresponding to the plurality of flags respectively, 
wherein the plurality of flags are aligned in the direction which is orthogonal to the direction in which the first and second contacting members are movable and which is orthogonal to the conveying direction of the recording material, and 
wherein the plurality of flags and the plurality of sensors are configured to detect a length of the recording material in a width direction of the recording material.
Sahara teaches (see the 112b rejection of this claim above for the examiner’s interpretation) a plurality of the flags 36, 38 (fig. 1); and 
a plurality of the sensors 37b, 37b corresponding to the plurality of flags respectively, 
wherein the plurality of flags are aligned in the direction which is orthogonal to the conveying direction of the recording material (see figs. 1, 4a and 4b), and 
wherein the plurality of flags and the plurality of sensors are configured to detect a length of the recording material in a width direction of the recording material (see ¶47; it is noted that ¶47, ¶51 and ¶52 teach that wide sheets with high grammage are controlled to have smaller loops in order to provide optimal loop control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Namiki as modified to have a plurality of flags and a plurality of sensors corresponding to the plurality of flags respectively, wherein the plurality of flags are aligned in the direction which is orthogonal to the conveying direction of the recording material, and wherein the plurality 
Namiki as modified teaches wherein the plurality of flags (Sahara teaches wherein the plurality of flags are aligned along the sheet width direction) are aligned in the direction which is orthogonal to the direction in which the first and second contacting members (sensory elements of Sills) are movable (via the spring 14 of Sills and spring 27 of Imaizumi).

As to claim 10, Namiki as modified teaches (see the 112b rejection of this claim above for the examiner’s interpretation) wherein, in a case of a first type of recording material (e.g. narrow sheet with low grammage – see ¶47 and ¶51-52 of Sahara), the loop controller changes a speed of conveyance of the recording material using a first flag in the plurality of flags and a first sensor corresponding to the first flag (as shown in ¶47 and figs. 4b and 5b of Sahara, one of the flags and one of the sensors are used to control a narrow, low grammage sheet to have a first size of loop by adjusting the speed of the sheet), 
wherein, in a case of a second type of recording material (wide sheet with high grammage - ¶47 of Sahara) which is thicker than the first type, the loop controller changes the speed of conveyance of the recording material using a second flag in the plurality of flags and a second sensor corresponding to the second flag (as shown in 
wherein a conveying guide (in Hayakawa, this conveyance guide is formed by guide element 6 and the section of guide directly to the right of flag 9, and is curved) disposed between the first and second conveying units is curved, and wherein a position of a leading end of the second flag (in fig. 4b of Sahara, the flag 36 corresponds to the claimed second flag) where a value of a signal output from the second sensor (in fig. 4b Sahara, the sensor 37b corresponds to the claimed second sensor) is changed is inside the curve of conveying guide relative to a position of a leading end of the first flag (in fig. 5b of Sahara, flag 38 corresponds to the first flag) in which a value of a signal output from the first sensor is changed (as shown in figs. 4b and 5b of Sahara, the leading end of the second flag 36 is closer to the guide 37 than the leading end of the first flag as claimed; ¶51 of Sahara additionally teaches that the leading end of the second flag is closed to the guide 37 when the sensor of flag 36 changes its signal, because flags 36 and 38 are configured to detect different loop sizes; in the modified Namiki, this means that the leading end of the second flag is closer to the inside of the curve of the conveyance guide of Hayakawa as recited).

Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al. (JP 2015009964 A, hereinafter Imaizumi) in view of Namiki et al. (US 20160152052 A1, hereinafter Namiki) and Hayakawa (JP 01176746 A).
As to claim 1, Imaizumi teaches an image forming apparatus comprising: 

a second conveying unit 7, 15 configured to convey the recording material; 
a detector 20 configured to detect the recording material (the detector detects how much light passes through the sheet and reaches light receiving element 63 – see the paragraph starting on line 21 of pg. 6 of the translation; accordingly, the detector is capable of use for detecting recording material presence); and 
in accordance with a result of the detection performed by the detector, an image forming condition to form the image on the recording material is changed (the paragraph starting on line 29 of pg. 6 of the translation teaches that, based on the thickness of the sheet determined from the received amount of light, the transfer voltage, temperature of the fixing unit 16 and “process speed” are changed), 
wherein the detector includes a first contacting member 25 configured to contact with a surface of the recording material and a second contacting member 21 configured to contact with the other surface of the recording material and which faces the first contacting member to nip the recording material, and further includes a first urging member 26 configured to urge the first contacting member to the second contacting member and a second urging member 27 configured to urge the second contacting member to the first contacting member (see fig. 2), and 
wherein the first and second contacting members are movable in a direction in which the first and second contacting members nip the recording material.
Imaizumi does not teach a flag disposed between the first and second conveying units and configured to be moved in a case where the flag is in contact with a recording material having a loop formed between the first and second conveying units; 

a loop controller configured to change a speed of conveyance of the recording material conveyed by at least one of the first and second conveying units in accordance with the signal output from the sensor; 
wherein the detector is disposed between the first and second conveying units (fig. 4 shows the detector upstream of the first conveying unit 14);
an image controller configured to change, in accordance with a result of the detection performed by the detector, the image forming condition (while pg. 6 of the translation teaches a “controller” that detects the thickness of paper based on how much light passes through the paper, Imaizumi fails to explicitly teach whether the controller, per se, changes the image forming condition), and 
a position of the flag for changing the output value of the signal output from the sensor is included in a range in which the first and second contacting members are movable when viewed in a direction which is orthogonal to the direction in which the first and second contacting members are movable and which is orthogonal to a conveying direction of the recording material,
wherein the first contacting member and the second contacting member nip the recording material both in a case where the signal output from the sensor has a first output value and in a case where the signal output from the sensor has a second output value.
Regarding the image controller,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Imaizumi such that the image forming condition is changed by an image controller as taught by the alternative embodiment of Imaizumi so as to more conveniently change the image forming condition since it is changed automatically by the image controller.
Regarding the location of the detector,
Namiki teaches an image forming apparatus comprising: 
a first conveying unit 6 configured to convey a recording material; 
a second conveying unit 18-19 configured to convey the recording material; and
a detector 23, 22 (¶29, ¶32) disposed between the first and second conveying units.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Imaizumi as modified such that the detector is between the first and second conveying units as taught by Namiki since such a modification would be a mere rearrangement of parts for the predictable result that sheet thickness is still successfully detected.
Regarding the flag, sensor and loop controller,

a second conveying unit 11-12 configured to convey the recording material,
a flag 9 disposed between the first and second conveying units and configured to be moved in a case where the flag is in contact with a recording material having a loop formed between the first and second conveying units (see figs. 2, 5 and 6); 
a sensor Sa-Sb configured to output a signal of an output value that varies depending on a position of the flag (see the paragraph bridging pgs. 3-4 of the translation); 
a loop controller configured to change a speed of conveyance of the recording material conveyed by at least one of the first and second conveying units in accordance with the signal output from the sensor (see abstract; it is additionally noted that Hayakawa teaches guide structure configured to accommodate the loop of the sheet, including guides 6-7 and a section of guide directly to the right of flag 9 in fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Imaizumi such that the apparatus has, between the first and second conveying units, a flag and sensor for detecting a sheet loop amount, wherein the apparatus additionally has a loop controller configured to change a speed of conveyance of the recording material conveyed by at least one of the first and second conveying units in accordance with the signal output from the sensor, as taught by Hayakawa, for the benefit of stable image formation (abstract of Hayakawa).

wherein the first contacting member and the second contacting member nip the recording material both in a case where the signal output from the sensor has a first output value and in a case where the signal output from the sensor has a second output value (the paragraph bridging pgs. 3-4 of the translation of Hayakawa teaches that the .

As to claim 6, Imaizumi as modified teaches wherein the detector includes a light emission unit 23 (fig. 5, Imaizumi) included in the first contacting member 25 (see fig. 2, Imaizumi) and a light reception unit 63 (Imaizumi) included in the second contacting member 21 (see fig. 2, Imaizumi), and 
wherein, in a case where light emitted from the light emission unit is received by the light reception unit through the recording material, the image controller 100 (Imaizumi, fig. 11) changes the image forming condition based on the transmitted light that is received by the light reception unit (the paragraph starting on line 29 of pg. 6 of the translation of Imaizumi teaches that, based on the thickness of the sheet determined from the received amount of light, the transfer voltage, temperature of the fixing unit 16 and “process speed” are changed; see the paragraph starting on line 9 of pg. 11 of the translation of Imaizumi for the teaching of the image controller). 

As to claim 7, Imaizumi as modified teaches wherein the detector includes a light emission unit 62 (Imaizumi) and a light reception unit 63 (see figs. 5-6, Imaizumi) which are disposed on the second contacting member, and 
.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 12, the prior art of record fails to anticipate or render obvious the features of “wherein (i) a position of the flag in which a value of the signal output from the sensor is changed coincides with (ii) a position in which (a) urging forces of the first and second urging members are balanced and (b) the first and second contacting members are stopped when viewed in the direction which is orthogonal to the direction in which the first and second contacting members are movable and which is orthogonal to the conveying direction of the recording material.” At least figs. 7-9 and the descriptions thereof in the instant specification stress the importance of aligning (i) the position L of the flag and (ii) position K where the detector 40 is balanced so as to suppress image defects (¶60).
Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues on pg. 9 that the references alone or in combination do not teach 
“wherein the first and second contacting members are movable in a direction in which the first and second contacting members nip the recording material, and a position of the flag for changing the output value of the signal output from the sensor is included in a range in which the first and second contacting members are movable when viewed in a direction which is orthogonal to the direction in which the first and second contacting members are movable and which is orthogonal to a conveying direction of the recording material, 
wherein the first contacting member and the second contacting member nip the recording material both in a case where the signal output from the sensor has a first output value and in a case where the signal output from the sensor has a second output value” 
because the references allegedly do not teach “how the recording material sensor and the loop sensor operate cooperatively at all. These references merely disclose a recording material sensor on a standalone basis and a loop sensor on a standalone basis. Nothing is disclosed or suggested in these references about how these two sensors interact with each other. A person skilled in the art would not have been able to combine these references to obtain Applicant's disclosed image forming apparatus.”
Applicant’s argument is not persuasive. 
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 does not require interaction/cooperation between the recording material sensor (i.e. the detector as claimed) and the loop sensor (i.e. the flag and sensor as claimed). Lines 4-9 from the bottom of the claim 1 recite the spatial locations of the recording material sensor and loop sensor, but this does not necessarily require them to interact/cooperate with each other. The last three lines of claim 1 merely require the recording material sensor and loop sensor to interact/cooperate with the sheet (albeit at the same time), but not with each other. Reciting that the claimed first and second contacting members nip the sheet while the sensor outputs a first value (due to the flag interacting with the sheet having a loop of a first size) or while the sensor outputs a second value (due to the flag interacting with the sheet having a loop of a second size) does not require interaction/cooperation between the recording material sensor and loop sensor. 
Second, Namiki as modified and Imaizumi as modified both teach all of claim 1 as detailed in the rejections above. Therefore, Applicant’s argument is unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/R.C.P./           Examiner, Art Unit 2853                                                                                                                                                                                             
/JILL E CULLER/           Primary Examiner, Art Unit 2853